DETAILED ACTION
Examiner acknowledges applicant's remarks and amendment dated 12/22/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.

Reason for Allowance
Claims 1, 3-10, and 12-16 are allowed. 
The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest a circuit comprising a support and, on the support, a heat-sensitive resistor of negative or positive temperature coefficient, respectively comprising a resistive element based on antimony tin oxide, said resistive element also containing a polymer having a dielectric constant between 2 and 3, a molar mass between 50,000 and 150,000 g/mol, and a glass transition temperature Tg between 40 and 100°C, and wherein the polymer belongs to the family of styrenic polymers or to the family of fluorinated polymers.

The closest reasonable prior art reference is Koyama (2005/0062581) teaches a PTC thermistor (temperature sensitive resistor) having polymeric PTC with carbon black on a substrate.  However, Koyama does not teach a PTC or NTC thermistor (temperature sensitive resistor) based on antimony tin 
Another reference Tsuchiya (6951419) teaches a temperature sensor with Antimony Oxide. However, Tsuchiya does not teach PTC or NTC thermistor based on antimony tin oxide, said resistive element also containing a polymer having a dielectric constant between 2 and 3, a molar mass between 50,000 and 150,000 g/mol, and a glass transition temperature Tg between 40 and 100°C, and wherein the polymer belongs to the family of styrenic polymers or to the family of fluorinated polymers.

In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, a circuit comprising a support and, on the support, a heat-sensitive resistor of negative or positive temperature coefficient, respectively comprising a resistive element based on antimony tin oxide, said resistive element also containing a polymer having a dielectric constant between 2 and 3, a molar mass between 50,000 and 150,000 g/mol, and a glass transition temperature Tg between 40 and 100°C, and wherein the polymer belongs to the family of styrenic polymers or to the family of fluorinated polymers.

Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855